        Case 2:05-cr-00295-RBS Document 191 Filed 01/06/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                    :
                                            :      CRIMINAL ACTION
              v.                            :
                                            :      NO. 05-295-02
ANDRE COLEMAN                               :

                                          ORDER

       AND NOW, now this 6th day of January 2021, upon consideration of Defendant Andre

Coleman’s Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (ECF No. 180),

the Government’s Response (ECF No. 184), Defendant’s Reply (ECF No. 185), and all

documents submitted in support thereof and in opposition thereto it is ORDERED as follows:

       1. The Motion is GRANTED.

       2. Mr. Coleman’s sentence is reduced to time served.

       3. Mr. Coleman must be immediately released from FCI Ray Brook subject to the
          following conditions:

              a. Upon his release from custody, Mr. Coleman shall begin serving the five-year
                 period of supervised release imposed by this Court at sentencing. All
                 previously-imposed conditions of supervised release remain unchanged.

              b. Mr. Coleman must remain in home quarantine at his sister Arlita Coleman’s
                 home for at least 14 days.

       4. The Probation Office shall provide the Court with a status on Mr. Coleman’s
          residence and transition shortly after the two-week quarantine period, and again on
          April 5, 2021.


IT IS SO ORDERED.

                                                   BY THE COURT:


                                                   /s/ R. Barclay Surrick
                                                   R. BARCLAY SURRICK, J.
